 kIn the MatterofALUMINUMCOMPANY OF AMERICA, CHICAGOWORKSandBRICKLAYERS,MASONS,ANDPLASTERERSINTERNATIONAL UNIONOF AMERICA,LOCAL 21, A. F. OF L.Case No. -13-R-S3S7.Decided May 2, 1944Messrs.Malcolm) H. FreemanandLyle B. Mercer,of Brookfield,Ill., forthe Company.Mr. Wm. J. Harrigan,of Hammond, Ind., for the A. F. L.Messrs. Leon M. DespresandJames T. Gilmore,of Chicago,Ill., forthe C. 1. 0.Mr. Max M. Goldman,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF TIIECASEUpon a petition duly filed by Bricklayers, Mason, and PlasterersInternational Union of America, Local 21, affiliated with the Ameri-can Federation of Labor, herein called the A. F. L., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Aluminum Company of. America, Chicago Works,McCook, Illinois, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Robert R. Rissman, Trial Examiner. Said hearing was heldat Chicago, Illinois, on March 24, 1944.At the hearing the TrialExaminer granted a motion to intervene made by International Union,Aluminum Workers of America,' Local 42, affiliated with the Congressof Industrial Organizations, herein called the C. I. O.The Com=-pany, the A. F. L., and the C. I. O. appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.56 N. L. R. B., No. 43.216 ALUMINUM COMPANY OF AMERICA217Upontheentire record in the case, the Board makes the following :FINDNGSofFACT1.THE 13USINESS OF THE COMPANY,Aluminum Company of America. is a Pennsylvania corporationengaged in the production of aluminum and aluminum products. TheCompany operates approximately 40 plants located in 17 differentStates of the United States.The present proceedings involve only'the Chicago Works of the Company.The Chicago Works, which is located at Brookfield, Illinois, is one'of 11 plants comprising the Company's' fabricating ' division. It isa rolling mill devoted solely to the production of aluminum sheet andplate.The Chicago Works is owned by Defense Plant Corporation, .a subsidiary of the Reconstruction Finance Corporation, and is op-erated by the Company tinder lease from Defense Plant Corporation.The Chicago Works uses annually'raw materialsvaluedin excessof $5,000,000, 90 percent of which is secured from sources outside theState of Illinois.It produces annually finished products valued inexcess of $10,000,000, approximately 75 percent of which is shipped topoints outside the State of Illinois.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDBricklayers, Masons, and Plasterers International Union'of Amer-ica,Local 21, affiliated with the American Federation of Labor, is a-labor' organization admitting to membership employees 'of theCompany.InternationalUnion, 'Aluminum Workers of America, Local 42,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 13, 14, and 15, 1943, the Board held a consolidatedhearing .on. the petitions filed by various labor organizations for in-vestigation and certification of representatives of employees of theCompany at its Chicago Works. -Among these organizations wasthe C. I. O:No notice of the hearing was given to the A. F. 1L., andit did not appear or participate.On February 3, 1944, a Decision andDirection of Elections was issued in that proceeding by the Board,and on February 16, 1944,^the petition in the present case was filed by'54 N. L.R. B 1043. 218DECISIONSOF- NATIONALLABOR RELATIONS BOARD,the =A. F. L.The Company, has refused to grant recognition to theA. F. L. as the exclusive bargaining representative of its bricklayersuntil the A. F. L. has been certified by the Board in an appropriateunit.The elections directed on February 3, 1944, were held on February22, and 23, and the ballots cast by the bricklayers in a residual votinggroup-of production and maintenance employees were challenged andimpounded.On March 20, 1944, the Board-issued a SupplementalDecision and Certification of Representatives wherein it stated thatsince the A. F.-L.'s "petition is presently pending before -the Board,we shall refrain, at this time, from certifying the C. 1. 0. as bargainingrepresentative of this group of employees [the bricklayers], withoutprejudice, however, to -a ' later determination that such employeesshould not; be set apart- from the production and, maintenanceemployees."The record in the instant proceeding reveals, and we find, that theA. F. L. 'represents all the bricklayers at the Company's ChicagoWorks, and that all but one have been members of that organizationduring the past several years.2The C. I. O. ,contends that no question concerning representationexists because the A.Y. L.'s petition was filed subsequent'to the issu-ance of the Decision' and Direction of Elections in the prior representation proceeding involving the Company's- Chicago Works' em-ployees, and it urges that the petition be dismissed.The A. F. L.,however, had, a substantial membership in the alleged appropriateunit prior to the date of the hearing in the previous case and should,therefore, have been served with a copy of the Notice of Hearingtherein and made a 'party to that- proceeding so that it could havepresented its claim with respect to 'the Company's bricklayers'.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of,the Act.IV. THE APPROPRIATE UN , ITThe A. F. L. seeks a unit of all the bricklayers employed by theCompany, at its Chicago Works, including the bricklayer foreman.The C. I. O. and the Company contend that a unit of bricklayers isinappropriate, and that a plant-wide unit is appropriate.The Corn-_pany also takes the position that in any case the bricklayer foreman.'should be excluded as a supervisory, employee.'SThe A. F' L. adduced evidence showing that the five bricklayers employed by the Com-pany at the Chicago Works were its members at the time of the hearing. The Companyconcedes, and the C. I. 0. does not contest, this fact.' 9 SeeMatter of DodgeChicagoPlant, Division of Chrysler Corporation,55 N. L.R. 'B.-1296.' ALUMINUM COMPANY OF AMERICA219There are five bricklayers and a bricklayer foreman employed bythe Company in the mechanical department at its Chicago Works.The bricklayers are skilled employees whose trade requires an appren-ticeship of sever' al years.We- have recognized the right of -such em-ployees to separate representation, if they so'desired.4Their primaryfunction is to keep the Company's 90 furnaces in repair by reliningor rebuilding them as they burn out.They also have the duty to dorepair work on the Company's brick buildings.The bricklayer foreman is in charge of the bricklayers and the yardcrew in the mechanical department. In all, there are approximately35 employees under' his supervision.The yard crew, not involved inthis proceeding, performs miscellaneous maintenance work of an un-skilled nature.There is an assistant foreman over this crew, and hereports to the bricklayer foreman.The bricklayer foreman performsno manual labor, and all his time is spent directing and supervisingthe work 'of others.He attends the forremen's meetings, wears aforeman's badge, and recommends increases in pay for his men tothe master mechanic, the head of the mechanical department.Thereare about 25 foremen under the master mechanic. These foremenhave approximately the same supervisory status as the bricklayerforeman, and have been'excluded as supervisory employees in theBoard',s prior decision involving the Chicago Works.5Although the'Company's employment office actually hires and discharges, it dependsto a large extent on the bricklayer foreman's interviews and judgment.We are of the opinion that the bricklayer foreman falls within ourcustomary definition of supervisory employees, and we shall accord-ingly exclude him.We are of the opinion that the bricklayers could either be part ofthe larger production and maintenance unit or function as a separatetrait:Ordinarily we would direct an election to ascertain their de-sires before determining the appropriate unit.'The C. I. 0., however,stated on the record that it 'did not wish to participate in any electionwhich might be directed in this proceeding.We conclude, therefore,that the bricklayers constitute an appropriate unit.In accordance with the foregoing, we find that all bricklayers em-ployed by the Company at its Chicago Works, excluding the bricklayerforeman, and all other supervisory employees with authority to hire,,promote, discharge, discipline; or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.4SeeMatter of Aluminum Company ofAmerica, 42 NL R B 772 and 43 N L R. B.1275;Matter of Wisconsin Steel Works,International Harvester Company,42 N.L.R. B.1276 and 44 N. L R. B 68.'See footnote 1,supra.6 See, for example,cases cited in footnote4, ,supra.I^. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD IV.THE ;DETERMINATION OF REPRESENTATIVESAs noted above, the A. F. L. represents all the employees withinthe unit found appropriate in SectionIV,'supra.Both the Companyand the C. I. O. consented to certification of the A. F. L. oil the recordin the event the Board found a unit of bricklayers to be appropriate.In the circumstances, we shall not direct an election in accordance withour usual procedure, but shall certify the A. F. L.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power, vested in the NationalLabor Relations Board by Section-9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIED that, Bricklayers, Masons, and Plasterers In-ternational Union of America, Local 21, affiliated with the American'Federation of Labor, has been designated and selected by a majority ofthe bricklayers of Aluminum Company of America, Chicago Works,McCook, Illinois, but excluding the bricklayer foreman, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.